 



Exhibit 10.1
ATMEL CORPORATION
STOCK OPTION FIXED DATE EXERCISE
ELECTION FORM

             
Name:
      Date of Election:    
 
           

             
E-mail:
      Social Security Number:    
 
           

             
Work Phone:
      Employee Number:    
 
           

         
Option Grant Number:
       
 
       



PLEASE NOTE THAT BY YOUR SIGNATURE BELOW, YOU ARE ACKNOWLEDGING THAT YOU HAVE
READ THIS ELECTION FORM AND ALL ACCOMPANYING DOCUMENTS.
Instructions:
This election may be necessary to protect you from penalty taxes that may be
imposed on you under new Section 409A of the Internal Revenue Code. Under the
new law, if you hold stock options that vest after December 31, 2004 that were
not granted with an exercise price equal to at least the fair market value of
the Company’s stock on the date of grant (“discount options”) the portion of the
stock options that vests after December 31, 2004 does not comply with
Section 409A and, unless the options are corrected, your gain with respect to
the affected portion of your option will be includible in your taxable income
prior to exercise, and will be subject to regular state and federal taxes plus a
20% federal penalty tax and interest charges. However, under special transition
rules designed by the IRS to protect taxpayers from such adverse tax
consequences, you are permitted to make an irrevocable election to specify the
year (after 2006) in which you would exercise your options (although this
exercise date could be accelerated by any change in control of the Company or by
your termination of service).
Please select one of the Election alternatives below and complete the required
information, and submit the form. If you do not make an Election below, you will
be liable for any taxes resulting from your discount options.
ALTERNATIVE 1

o   Single-Year Election: I hereby elect to exercise all of my options vesting
after December 31, 2004 during the eligible exercise window in calendar year
___.

o    Multiple-Year Election. I hereby elect to exercise my options vesting after
December 31, 2004 indicated by grant number above in accordance with the
following schedule:

                                      Specific Number               Specific
Number     Exercise Year     of Outstanding     Exercise Year     of Outstanding
    (or Period)     Options to     (or Period)     Options to           Exercise
              Exercise    
2007
            2010            
2008
            2011            
2009
            2012            

 



--------------------------------------------------------------------------------



 



ALTERNATIVE 2

o   Short-term Deferral Election: With respect to my options first vesting after
December 31, 2006, I hereby elect that the portion of each option first vesting
in a calendar year will expire if it is not exercised by March 15th of the
calendar year after the calendar year during which it vests. With respect to my
options first vesting between December 31, 2004 and December 31, 2006, I agree
to exercise them in accordance with the Single-Year Election or Multiple-Year
Election set forth above.

GENERAL INFORMATION APPLIED TO BOTH ALTERNATIVES
In making this election, I understand that the exercise schedule elected above
will be accelerated only upon my death, disability, termination of service, or a
change in control of the Company (all as defined under Section 409A). (The
exercise procedures applicable to my elected exercise year, and to any
accelerated exercise are described below.)

  o   Contingent Election. I hereby elect that my elections set forth above will
be effective only if the result of the Company’s stock option review results in
a determination that I hold discount options, but that if the Company stock
option review results in a determination that I do not hold discount options, my
elections set forth above shall be null and void. I understand that if I do not
make this contingent election I will not be permitted to exercise the affected
options except as set forth above, even if the investigation results in a
determination that I do not hold discount options.

                      Atmel Corporation
Signed:
           
 
         
Date:
      Date:    
 
           

               
Name (printed):
       By:   [                                             ]
 
           



IMPORTANT DEADLINE: You must ensure that this election form is received by Atmel
Corporation at the contact information below no later than 12:00 pm (Noon) on
December 29, 2006. If this election form is not received by then or is
improperly completed, it will be invalid. If, within 24 hours of you sending
your election form, you have not received an email confirmation that your
election form was received and properly completed, please call Patrick Reutens
at 408.436.4229 or David Thomas at 650.849.3261. If by 1:00 p.m. on December 29,
2006, you have not received an email confirmation that your election form was
received and properly completed, please call Patrick Reutens at 408.436.4229 or
David Thomas at 650.849.3261.

 



--------------------------------------------------------------------------------



 



Please return your completed form by facsimile to:
Patrick Reutens
Fax: 408.436.4111
With a copy to:
David S. Thomas
Employee Benefits & Compensation Group
Wilson Sonsini Goodrich & Rosati
Fax: 650.493.6811
650 Page Mill Road
Palo Alto, CA 94304
Representations Regarding the Terms and Conditions of this Election and
Amendment of Eligible Options
Voluntary Participation. The election made by me on this form is entirely
voluntary. I understand that the Company is not making, nor has it made, any
recommendations on whether I should make an election, and that the Company in
applying the program under which these options were granted, has provided the
flexibility to permit me to make the election voluntarily as I deem appropriate.
I acknowledge that I understand that the deadlines described in this form are,
or are directly related to, IRS-imposed deadlines that impact the tax treatment
of my discount options. I further acknowledge that I understand that the
Company’s stock plans provide that, after I properly complete and deliver this
election, all of my discount options covered by a valid election will be amended
automatically as described in this election form.
Irrevocable Election. I acknowledge that once I make an election under this
procedure, it is deemed to be irrevocable as of December 31, 2006, and thus I
may not later change my decision with respect to any portion of this election.
However, the Company does reserve the right to cancel or replace, or allow
employees to cancel or replace, this election to the extent permitted or
required by subsequent changes in the tax law.
Amendment to Stock Option. I acknowledge that my election selected above will
serve as an amendment to my discount options to the extent required to implement
such election. By my execution of this election, I agree to be bound by all the
terms and conditions of this election as described in this election form and its
instructions. I further authorize the Company to apply all provisions of my
option agreement to prevent taxation under Section 409A. Other than as amended
by the terms and conditions of this election, my discount options remain subject
to all of the terms and conditions of the applicable stock plan and stock option
agreement(s) memorializing my discount options.
Special Rules Applicable to Exercise Date Accelerations Triggered by Termination
Of Service. My option exercise date will be accelerated if I experience a
termination of service due to my death, disability, or separation from service.
In case of such event, I acknowledge that, subject to the Company being current
in its periodic reports required under the Securities Exchange Act of 1934, the
period for exercising my options covered by this election will commence
immediately after my termination of service, and will end on the 30th day after
my termination of service. In the event that I am a “specified employee” (as
defined in Code Section 409A(a)(2)(B)(i) and the underlying regulations), I
acknowledge that, even if I exercise my options covered by this election during
the 30 days after my termination of service, the option spread will not be paid
to me (or treated as compensation) until the date that is six months after my
termination of service (in compliance with Section 409A(a)(2)(B)(i)).

 



--------------------------------------------------------------------------------



 



No Guarantee of Vesting or Continued Status as a Service Provider. I acknowledge
and agree that my election hereunder does not alter the vesting schedule of my
discount options. I also acknowledge and agree that my election hereunder does
not constitute an express or implied promise of continued status as a Service
Provider for the applicable discount option vesting period, and that any
election I may make shall not interfere with my right or the Company’s right to
terminate my status as a Service Provider at any time, with or without cause.
Tax and Financial Consultation. I acknowledge and represent that I have
consulted with such tax and legal advisors and consultants, if any, as I deemed
advisable in connection with this election. I acknowledge that the information
provided to me about the IRS regulations by the Company is based on the
Company’s current reasoned interpretation of complicated proposed regulations
and other IRS guidance based on the advice of various tax and legal experts,
that I am not relying on the Company in, and I am solely responsible for, making
any election hereunder and that I am not relying upon the Company for any such
tax or legal advice.
Execution and Agreement to Terms and Conditions. Before signing this election
form, I have received, read and understood this election form and its
instructions. By submitting this election to the Company, I agree that my
discount options have been amended, to the extent necessary, to reflect this
election, and that my discount options are governed by the terms and conditions
of this election, the applicable stock plan and my stock option agreement(s).
Administration. The Company will determine, in its sole and absolute discretion,
all questions as to the form of election and the validity, eligibility and time
of receipt of any election. Our determination of these matters will be final and
binding on all parties.
THE COMPANY IS NOT MAKING ANY RECOMMENDATION TO ANY PERSON REGARDING WHETHER OR
WHEN TO TAKE ANY ACTION IN RESPONSE TO SECTION 409A. EVERY AFFECTED OPTION
HOLDER MUST DECIDE WHETHER AND HOW TO IMPLEMENT THESE POTENTIAL ACTIONS BASED ON
HIS OR HER OWN PERSONAL TAX AND FINANCIAL POSITION AND OTHER FACTORS.

 